Citation Nr: 0406729	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative status, left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1973 to June 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 decision by the RO in Roanoke, 
Virginia, which confirmed and continued a 20 percent 
disability rating for a left knee disorder.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  A left knee disorder is currently manifested by 
subjective complaints of pain and weakness; objective 
findings show no limitation of motion, and no evidence of 
fatigability, lack of endurance, laxity, weakness, 
instability or subluxation.
 

CONCLUSION OF LAW

The criteria for a rating higher then 20 percent for a left 
knee disorder, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of September 1999 was issued 
long before the enactment of VCAA requiring notice to the 
veteran.  Thus, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decision of the RO which was promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
September 1999 rating decision, in the October 1999 statement 
of the case, in the December 2002 supplemental statement of 
the case and a VA letter to the veteran dated in July 2002, 
has provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran has 
submitted written arguments and testimony.  The rating 
decision, statement of the case and supplemental statement of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any error on the part of VA 
to further notify the veteran what evidence would be secured 
by VA and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

In a November 1974 decision, the RO established service 
connection and a noncompensable rating was assigned for a 
left knee disorder, effective June 5, 1974.

In a November 1994 RO decision, the RO granted a 20 percent 
rating for the service-connected left knee disorder, 
effective in September 1993.  In a rating decision in March 
1996, the rating was decreased to 10 percent; however, in May 
1996, March rating action was rescinded and the 20 percent 
rating action restored.  The 20 percent disability rating has 
remained in effect since that time.

The veteran's claim for a higher rating was received in 
February 1999.

During a VA examination in March 1999, the veteran gave a 
history of injuring his left knee in 1974 when an artillery 
rammer fell on him.  Over the years his left knee pain 
increased and he felt his left knee was unstable.  He 
complained of left knee swelling and stated that the pain in 
his knee was sharp and worsened on motion.  He missed two 
weeks of work the previous year due to knee and leg problems.  
The examiner remarked that the claims folder had been 
reviewed.  Physical examination of the left knee revealed a 
normal gait and straight leg testing was negative for 
abnormalities.  The left knee showed no deformity.  Slight 
swelling, crepitus and laxity were noted.  The left knee was 
tender anteriorly, posteriorly, laterally and medially.  He 
could actively and passively extend the knee to 0 degrees 
with pain, and he could extend his knee to 0 degrees after 
fatiguing with pain.  He could actively flex his left knee 
from 0 to 132 degrees with pain, he could passively flex his 
left knee to 135 degrees with pain and he could flex his left 
knee from 0 to 132 degrees after fatiguing with pain.  The 
examiner noted the presence of what was described as an 
unsightly, nontender scar on the medial aspect of the left 
knee, measuring one centimeter by one centimeter, and an 
unsightly, nontender scar on the lateral aspect of the left 
knee, measuring six centimeters by 1/2 centimeter.  An X-ray 
study of the knee was normal.  The pertinent diagnosis was 
chondromalacia, status post arthrotomy and lateral release of 
the left knee.     

During a central office hearing in Washington, D.C., in April 
2001, the veteran testified that he had constant left knee 
pain.  He said he was told that he had chondromalacia of the 
left knee.  He described the left knee pain as a seven on a 
scale from one to ten, with ten being the most severe pain.  
He indicated that his left knee gives way, and he wore a 
brace.  He explained that he took Naprosyn for pain, and 
received VA medical treatment for his left knee on an "as 
needed" basis.  In his employment with the USPS, he was able 
to reduce the number of miles he walked while delivering 
mail.  In the 1980's, he underwent a lateral release of the 
patella and in approximately 1984 or 1985 he had arthroscopic 
surgery of the left knee.  Doctors indicated that he may be a 
candidate for future left knee surgery.
 
In July 2001, the Board remanded the case to the RO for 
another VA orthopedic examination of the veteran's left knee, 
and to obtain any additional medical records reflecting 
treatment for the left knee disorder.

During an August 2002 VA examination, the veteran stated that 
on a scale of one to ten, with ten being the most severe 
pain, his pain in the left knee was a seven.  He complained 
of weakness in the knee and reported stiffness, swelling and 
noted that it gives way and locks.  He reported that he wore 
a brace on the left knee but did not use a cane or wear 
corrective shoes.  He was employed as a mail carrier for the 
U.S. Post Office.  Physical examination revealed that he 
walked on his heels, toes and outside of his feet with pain 
in his knee.  The left knee showed swelling, deformity and 
tenderness medially, laterally and posteriorly.  Crepitus was 
noted but no laxity, laterally, anteriorly or posteriorly.  
Extension of the left knee actively, passively and after 
fatiguing was to 0 degrees with pain.  Flexion of the left 
knee actively was 0 to 135 degrees, passively 0 to 137 
degrees and after fatiguing 0 to 137 degrees, all with pain.  
The examiner opined that there was no limitation of motion 
due to pain or fatigue of the left knee.  He further opined 
that there was no evidence of weakened movement, excessive 
fatiguability on use or evidence of incoordination.  In 
addition, there was no recurrent subluxation or lateral 
instability.  An X-ray study of the left knee was normal.  
The diagnoses were chondromalacia of the left knee with a 
normal X-ray study, which reflected no evidence of 
degenerative joint disease changes, and status post 
arthrotomy with lateral release of the left knee. 

Analysis

The veteran contends that his service-connected left knee 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The RO has rated the veteran under Diagnostic Code 5257.  
Diagnostic Code 5257 provides evaluations for recurrent 
subluxation or lateral instability of the knee without 
reference to limitation of motion.  Under this code, a 10 
percent evaluation is warranted for slight disability, a 20 
percent evaluation is warranted for moderate disability and a 
30 percent evaluation is warranted for severe disability.  
See 38 C.F.R. § 4.71a.  

In the veteran's case, the Board finds that the 
symptomatology manifested by the veteran's left knee disorder 
is not commensurate with more than moderate instability under 
Diagnostic Code 5257.  The veteran complains that his knee 
locks up and he experiences stiffness, swelling and weakness.  
He also reported wearing a knee brace.  On VA examination in 
March 1999, the veteran's gait was normal and there was no 
deformity of the left knee.  The examiner noted slight 
swelling, crepitus and laxity.  At the most recent VA 
examination, conducted in August 2002, he reported that he 
used a knee brace.  No limitation of motion due to pain or 
fatigue of the left knee was noted and there was no evidence 
of weakened movement, excessive fatiguability on use or 
evidence of incoordination.  In addition, there was no 
lateral, medial, anterior or posterior laxity of the left 
knee and there was no recurrent subluxation or lateral 
instability.  The diagnoses were chondromalacia of the left 
knee with normal X-rays, which reflected no evidence of 
degenerative joint disease changes, and status post 
arthrotomy with lateral release of the left knee.  Without 
medical evidence of severe recurrent subluxation or lateral 
instability, a disability evaluation in excess of 20 percent 
for a left knee disorder is not warranted.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code for the veteran's left 
knee disorder.  Even considering his complaints of constant 
pain, in the absence of evidence of or disability comparable 
to ankylosis, dislocated or removal of knee cartilage, 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5256, 5258, 5259, 5262, or 
5263, respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.

As pain on use obviously is contemplated in the rating 
criteria, and there is no medical evidence or other 
indication of functional loss (such as weakness, limited or 
excess motion, fatigability, or incoordination) due to the 
veteran's left knee disability, there is no basis for 
assignment of a higher evaluation pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca decision noted 
above.  In fact, the VA examining physician noted in the 
August 2002 VA examination that there was no limitation of 
motion due to pain or fatigue.  The examiner specifically 
noted that the veteran's knee did not exhibit weakened 
movement, excessive fatigability or incoordination due to 
pain.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected left knee disorder.  
There is no medical evidence that his left knee disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), even though 
the veteran maintains that his left knee disability 
interferes with his employment.  In the absence of evidence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for postoperative status, left knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



